--------------------------------------------------------------------------------

Exhibit 10.1

 
SEPARATION AND GENERAL RELEASE AGREEMENT


This SEPARATION AND GENERAL RELEASE AGREEMENT (the “Separation Agreement”) is
made and entered into between POZEN Inc., a Delaware corporation (the “Company”)
and John R. Plachetka (“Executive”).  Throughout the remainder of the Separation
Agreement, the Company and Executive may be collectively referred to as “the
parties.”


Executive is currently employed as Chairman, President and Chief Executive
Officer under a Second Amended and Restated Executive Employment Agreement,
dated March 14, 2006, as amended by the First Amendment to Second Amended and
Restated Executive Employment Agreement, dated September 28, 2007 (collectively
referred to as the “Employment Agreement”).  Executive is retiring and thereby
resigning from all of his officer and director positions with the Company, and
all of its affiliates, effective as of the date he executes this Separation
Agreement, and from his employment on the 90th day thereafter.  The parties have
negotiated the terms of Executive’s termination from employment and have agreed
upon acceptable terms as described herein.
 
Executive represents that he has carefully read this entire Separation
Agreement, understands its consequences, and voluntarily enters into it.
 
In consideration of the above and the mutual promises set forth below, the
Executive and the Company agree as follows:
 
1.             SEPARATION.  Executive herby resigns from all of his officer
positions and as a director with the Company and its subsidiaries and affiliates
(i.e., Chairman, Director, President, Chief Executive Officer and Chief
Scientific Officer), as of the date Executive executes this Separation Agreement
(the “Signature Date”), and from his employment on the 90th day thereafter (the
“Separation Date”).  Executive shall be paid his full compensation and
participate in full benefits through the Separation Date.  Between the Signature
Date and the Separation Date, Executive shall perform such special duties as
assigned by the Company, but shall not have any authority to manage the affairs
of the Company or otherwise take action on behalf of the Company.


2.             SEPARATION BENEFITS.  In consideration of the release (excluding
the release of any claims under the Age Discrimination in Employment Act, as
amended (“ADEA”)) and other promises contained herein, including the First
Supplemental Release required under Section 9(b), and on condition that
Executive fully comply with his obligations under this Separation Agreement, the
Company agrees that:
 
(a)                Salary Continuation.  The Company shall pay to Executive the
sum of One Million Two Hundred Fifty Six Thousand Eight Hundred and Six Dollars
($1,256,806) (less all applicable withholdings), to be paid in equal monthly
installment payments on the fifth business day of each month over the
twenty-four (24) month period measured from the second month following the month
in which the Separation Date occurred, provided that such payments will be
subject to delay under Section 19(d).
 

--------------------------------------------------------------------------------

(b)                Reimbursement for Costs of Continued Health Benefits.  The
Company shall reimburse Executive for the actual additional costs of
continuation of Executive’s group health and dental insurance under the
Consolidated Omnibus Reconciliation Act of 1985 ("COBRA"), at the same level in
which he participated as of the Separation Date, for the eighteen (18) month
period following the Separation Date, provided that Executive shall bear full
responsibility for applying for COBRA coverage, and nothing herein shall
constitute a guarantee of COBRA continuation coverage or benefits or a guarantee
of eligibility for health benefits.   Reimbursements under this Section 2(b)
shall be made on a monthly basis beginning in the month after the First
Supplemental General Release Agreement, required under Section 9(b), becomes
effective and non-revocable.  Executive shall not be entitled to a cash payment
or other benefit in lieu of the reimbursements provided for herein or for
amounts in excess of the actual costs of premiums for the coverages hereunder. 
Except for reimbursements under this Section 2(b), as of the Separation Date,
Executive shall not be entitled to medical, dental, vision, life, disability,
accidental death and dismemberment insurance benefits, or any other employee
benefits, and shall not be a participant in the Company’s 401(k) Plan (the
“401(k) Plan”) or any other plan of any type.  For the avoidance of doubt,
Executive will not be eligible to contribute to his 401(k) plan from any
payments received under this Separation Agreement after the Separation Date,
except for his regular Base Salary paid through the Separation Date.  Nothing in
this Agreement, however, shall be deemed to limit Executive’s continuation
coverage rights under COBRA or Executive’s vested rights, if any, under the
401(k) Plan or any other Company plan, and the terms of those plans shall
govern.
 
(c)                Bonus.  The Company shall pay to Executive the sum of Six
Hundred Seventy Eight Thousand Three Hundred Fifty Dollars ($678,350) (less all
applicable withholdings), which amount is equal to two (2) times the average of
the annual bonus amounts actually paid to Executive over the previous two (2)
years pursuant to Section 4(b) of the Employment Agreement.  The amounts shall
be paid  to Executive in a lump sum within ninety (90) calendar days of the
Separation Date; provided, however, that in no event shall such payment be made
later than March 15 of the year following the year of Executive’s Separation
Date.
 
(d)                Long Term Incentive Plan.  The Company shall pay to Executive
the sum of Nine Hundred Twenty Thousand Eight Hundred Thirty Three Dollars
($920,833) (less all applicable withholdings), an amount equal to the sum of the
Awards to which Executive would have been entitled to receive under Executive’s
Long Term Incentive Cash Award Agreements, dated March 15, 2013, March 15, 2014
and December 31, 2014 2014 (collectively, the “LTIP Agreements”) had Executive
remained employed by the Company  on March 15, 2016 and January 1, 2016.  Such
amounts will be paid to Executive in a lump sum on the first business day
following the expiration of the 409A Delay Period under Section 19(d).  All
remaining Awards under the LTIP Agreements that would have been payable under
the LTIP Agreements had Executive remained employed, amounting to Seven Hundred
Eight Thousand Three Hundred Thirty Four Dollars ($708,334), shall be forfeited
(collectively, the “Forfeited LTIP Awards”).
 
2

--------------------------------------------------------------------------------

(e)                Equity Awards.  All equity awards previously granted to
Executive under the 2000 Equity Compensation Plan, as amended, and the 2010
Omnibus Equity Compensation Plan, as amended (collectively, the “Equity Plans”)
(including but not limited to restricted stock units, options to purchase stock,
and other performance based equity awards) that are unvested as of the
Separation Date shall be deemed fully vested as of the Separation Date, subject
to Executive’s execution and non-revocation of the First Supplemental General
Release Agreement required under Section 9(b) of this Separation Agreement. The
exercise periods for all options to purchase stock previously granted to
Executive under the Equity Plans shall be extended so that all such stock
options are fully exercisable during the period beginning on the Separation Date
and ending on the second  anniversary of the Separation Date or the date on
which such options otherwise expire, whichever date is sooner.  In connection
with Executive’s options, Executive shall be eligible to participate in a
cashless exercise program that will include share withholding from Executive’s
shares as necessary to cover Executive’s taxes and any applicable exercise
price.  The Company and Executive will cooperate to help facilitate Executive’s
sale of shares to cover his anticipated taxes, and Executive will advise the
Company on the estimated number of shares Executive wishes to sell.  Except as
specifically provided in this Section 2(e), all equity awards to Executive under
the Equity Plans shall be subject to the terms of the Equity Plans and the
related agreements between Executive and the Company, as applicable. In
addition, if the Company institutes a program to re-purchase underwater options
that is made generally available to Company executives, then Executive will be
eligible to participate in such program in accordance with its terms
notwithstanding his separation from service.
 
(f)                 Additional Payment.  The Company shall pay to Executive the
sum of One Million Dollars ($1,000,000) (less all applicable withholdings), to
be paid in a lump sum on the 90th day after the Separation Date, provided that
the First Supplemental Release Agreement required under Section 9(b) of the
Separation Agreement has become effective, but in no event shall it be paid
after March 15, 2016.
 
(g)                Special Performance-Based Compensation Upon FDA Approval of
YOSPRALA™.  In recognition of Executive’s efforts to secure approval from the
U.S. Food and Drug Administration (the “FDA”) for YOSPRALA™:
 
i)            The Company shall grant to Executive as of the Separation Date, a
nonqualified stock option award with a Date of Grant fair value of $1,000,000
(or as close as possible thereto without granting an option for fractional
shares) using the Black-Scholes pricing model (the “Performance Options”).  The
Performance Options shall have an exercise price equal to the Fair Market Value
of a share of POZEN common stock on the Date of Grant; shall have an option term
of ten (10) years from the Date of Grant; shall be fully vested but not
exercisable as of the Date of Grant; and shall be subject to the terms of the
Company’s 2010 Omnibus Equity Plan, as amended and, except with respect to the
exercisability requirements provided herein, subject to the general terms of the
Company’s standard stock option agreement that Executive will be required to
execute as a condition of the grant.  Subject to Executive’s execution and
non-revocation of the Second Supplemental General Release Agreement required by
Section 9(c) of this Separation Agreement, the Performance Options shall only
become exercisable as follows:  (aa) 100% of the Performance Options will become
exercisable upon YOSPRALA™ approval by the FDA by December 31, 2015; (bb) 75% of
the Performance Options shall become exercisable for such approval between
January 1, 2016 and March 31, 2016 with 25% of the Performance Option
automatically terminating on January 1, 2016 without ever becoming exercisable;
or (cc) 50% of the Performance Options shall become exercisable for such
approval between April 1, 2016 and June 30, 2016 with the remaining 25% of the
Performance Option automatically terminating on April 1, 2016 without ever
becoming exercisable.  For the avoidance of doubt, all of the Performance
Options shall automatically terminate at 5:00 p.m. EDT on June 30, 2016 without
ever becoming exercisable if FDA approval for YOSPRALA™ has not been obtained by
said time.  Under no circumstances shall the exercisability of the Performance
Options accelerate.
 
3

--------------------------------------------------------------------------------

ii)            In addition, and subject to Executive’s execution and
non-revocation of the Second Supplemental General Release Agreement required by
Section 9(c) of this Separation Agreement:  (aa) if  YOSPRALA™ approval is
obtained from the FDA by December 31, 2015, the Company shall pay Executive a
cash bonus in an amount equal to Seven Hundred Eight Thousand Three Hundred
Thirty Four Dollars ($708,334), which is an amount equal to 100% of the
Forfeited LTIP Awards (described in Section 2(d) above); (bb) if  YOSPRALA™
approval is obtained between January 1, 2016 and March 31, 2016, the Company
shall pay Executive a cash bonus in an amount equal to Five Hundred Thirty One
Thousand Two Hundred Fifty Dollars ($531,250), which is an amount equal to 75%
of the Forfeited LTIP Awards; or (cc) if YOSPRALA™ approval is obtained between
April 1, 2016 and June 30, 2016, then the Company shall pay Executive a cash
bonus in an amount equal to Three Hundred Fifty four Thousand One Hundred Sixty
Seven Dollars ($354,167) , which is an amount equal to 50% of the Forfeited LTIP
Awards.  Executive shall not be entitled to any payment under this Section
2(g)(ii) if YOSPRALA™ approval is not obtained from the FDA by 5:00 p.m. EDT on
June 30, 2016.  Any amount that becomes payable to Executive under this Section
2(g)(ii), if any, shall be paid (less applicable withholdings, if any) in lump
sum five (5) business days after the Second Supplemental General Release
Agreement becomes effective, or thirty (30) following the date on which the FDA
approves YOSPRALA™ , whichever date is later.
 
3.             SPECIAL BENEFITS FOR ADEA RELEASE.  In consideration of
Executive’s agreement to, and non-revocation of, the ADEA Release (as described
in Section 9(a)), and other promises contained herein, including the First
Supplemental Release required under Section 9(b), and on condition that
Executive fully comply with his obligations under this Separation Agreement, the
Company agrees that it will pay Executive the sum of Five Hundred Thousand
Dollars ($500,000) (less all applicable withholdings) in a lump sum on the 90th
day after the Separation Date, provided that the First Supplemental Release
Agreement required under Section 9(b) of the Separation Agreement has become
effective, but in no event shall it be paid after March 15, 2016.
 
4.             VOTING AGREEMENT.   In consideration for the substantial benefits
under this Separation Agreement, and the substantial consideration and benefits
that Executive and his spouse  expect to receive as the result of a potential
transaction being considered by the Company, Executive shall execute, and ensure
that any others who are necessary to effect the intent of this Section 4,
execute, the Voting Agreement substantially in the form attached as Exhibit A
simultaneously with the execution of this Separation Agreement.


5.             EMPLOYMENT AGREEMENT.  Executive acknowledges and agrees that
this Separation Agreement provides him with more benefits than those to which he
would be entitled under the Employment Agreement, and Executive agrees that the
Employment Agreement is hereby terminated, except that Executive acknowledges
and agrees that Sections 8 (Non-Disclosure, Inventions and Non-Competition) and
9 (Indemnification) of the Employment Agreement shall survive such termination. 
For the avoidance of doubt, Executive specifically acknowledges and agrees that
he will continue to be bound by the terms of the Nondisclosure, Inventions and
Non-Competition Agreement, dated July 25, 2001.
 
4

--------------------------------------------------------------------------------

6.             COMPANY PROPERTY.  Within ten (10) days of the Signature Date, or
if earlier as requested by the Company, Executive shall:  (i) deliver to the
Company all records, memoranda, data, documents and other property of any
description which refer or relate in any way to trade secrets or confidential
information, including all copies thereof, which are in his possession, custody
or control; (ii) deliver to the Company all Company property (including, but not
limited to, keys, credit cards, computers, client files, contracts, proposals,
work in process, manuals, forms, computer stored work in process and other
computer data, research materials, other items of business information
concerning any Company customer or client or potential prospect to purchase some
or all of the Company’s assets, or Company business or business methods,
including all copies thereof) which is in his possession, custody or control;
provided however, that Executive may keep the Company issued computer, cell
phone and IPad, provided further that Executive must first submit them to
Company IT to be cleansed of Company information; and (iii) fully cooperate with
the Company in winding up his work and transferring that work to other
individuals designated by the Company.


7.             COOPERATION.  Executive agrees that he will assist and cooperate
with the Company in connection with the defense or prosecution of any claim that
may be made against or by the Company, or in connection with any ongoing or
future investigation or dispute or claim of any kind involving the Company,
including any proceeding before any arbitral, administrative, judicial,
legislative, or other body or agency, including testifying in any proceeding to
the extent such claims, investigations or proceedings relating to services
performed or required to be performed by Executive, pertinent knowledge
possessed by Executive, or any act or omission by Executive.  Executive further
agrees to perform all acts and execute and deliver any documents that may be
reasonably necessary to carry out the provisions of this Section 7. The Company
shall make reasonable efforts to minimize disruption of the Executive's other
activities. The Company shall reimburse the Executive for reasonable expenses
incurred in connection with such cooperation.


8.             ADEQUACY OF CONSIDERATION.  Executive acknowledges that the
benefits available to him under this Separation Agreement are significant, are
of greater value than the benefits to which he would be entitled to receive if
he did not sign this Separation Agreement, and constitute adequate consideration
for the releases of claims, under Sections 9 and 10 of this Separation
Agreement, including the First and Second Supplemental General Release
Agreements under Section 9(b) (to be executed on or within fifteen (5) days
after the Separation Date) and 9(c) (to be executed on or within fifteen (5)
days after the FDA has approved  YOSPRALA™).
 
5

--------------------------------------------------------------------------------

9.             RELEASE.


(a)                CURRENT RELEASE.   In consideration of the benefits conferred
by this SEPARATION AGREEMENT, EXECUTIVE (ON BEHALF OF HIMSELF, HIS FAMILY
MEMBERS, HEIRS, ASSIGNS, EXECUTORS AND OTHER REPRESENTATIVES) RELEASES THE
COMPANY AND ITS PAST, PRESENT AND FUTURE PARENTS, SUBSIDIARIES, AFFILIATES, AND
ITS AND/OR THEIR PREDECESSORS, SUCCESSORS, ASSIGNS, AND ITS AND/OR THEIR PAST,
PRESENT AND FUTURE OFFICERS, DIRECTORS, EXECUTIVES, OWNERS, INVESTORS,
SHAREHOLDERS, ADMINISTRATORS, BUSINESS UNITS, EXECUTIVE BENEFIT PLANS (TOGETHER
WITH ALL PLAN ADMINISTRATORS, TRUSTEES, FIDUCIARIES AND INSURERS) AND AGENTS
(“RELEASEES”) FROM ALL CLAIMS AND WAIVES ALL RIGHTS KNOWN OR UNKNOWN, HE MAY
HAVE OR CLAIM TO HAVE IN EACH CASE RELATING TO HIS EMPLOYMENT WITH THE COMPANY,
OR HIS SEPARATION THEREFROM arising before the execution of this Separation
Agreement by Executive, including but not limited to claims:  (i) for
discrimination, harassment or retaliation arising under any federal, state or
local laws, or the equivalent applicable laws of a foreign country, prohibiting
age (including but not limited to claims under the Age Discrimination in
Employment Act of 1967 (“ADEA”), as amended, and the Older Worker Benefit
Protection Act of 1990 (“OWBPA”) (collectively referred to herein as the “ADEA
Release”)), sex, national origin, race, religion, disability, veteran status or
other protected class discrimination, the Family and Medical Leave Act, as
amended (FMLA), harassment or retaliation for protected activity; (ii) for
compensation, commission payments, bonus payments and/or benefits including but
not limited to claims under the Fair Labor Standards Act of 1938 (FLSA), as
amended, the Employee Retirement Income Security Act of 1974, as amended
(ERISA), the Family and Medical Leave Act, as amended (FMLA), and similar
federal, state, and local laws, or the applicable laws of any foreign country;
(iii) under federal, state or local law, or the applicable laws of any foreign
country, of any nature whatsoever, including but not limited to constitutional,
statutory; and common law; (iv) under the Employment Agreement, and (v) for
attorneys’ fees.  Executive specifically waives his right to bring or
participate in any class or collective action against the Company.  Provided,
however, that this release does not apply to claims by Executive:   (aa) for
workers’ compensation benefits or unemployment benefits filed with the
applicable state agencies; (bb) for vested pension or retirement benefits
including under the Company’s 401(k) plan; (cc) to continuation coverage under
COBRA, or equivalent applicable law; (dd) to rights arising out of his ownership
of stock or options in the Company or its affiliates; (ee) to rights that cannot
lawfully be released by a private settlement agreement; or (ff) to enforce, or
for a breach of, this Separation Agreement (the “Reserved Claims”).  For the
purpose of implementing a full and complete release and discharge, Executive
expressly acknowledges that this Separation Agreement is intended to include in
its effect, without limitation, all claims which he does not know or suspect to
exist in his favor at the time of execution hereof, and that this Separation
Agreement contemplated the extinguishment of any such claim or claims.


(b)                FIRST SUPPLEMENTAL GENERAL RELEASE.  Executive agrees that he
will execute the First Supplemental General Release Agreement, attached hereto
as Exhibit B, no earlier than the Separation Date, and no later than five (5)
days after the Separation Date.
 
6

--------------------------------------------------------------------------------

(c)                SECOND SUPPLEMENTAL GENERAL RELEASE.  As an additional
condition of the Performance Options becoming exercisable under Section 2(g)(i)
and as a condition of receiving any payments due under Section 2(g)(ii),
Executive agrees that he will execute the Second Supplemental General Release
Agreement, attached hereto as Exhibit C, no earlier than the date on which the
YOSPRALA™ approval is obtained from the FDA, and no later than five (5) days
after such approval.


10.           COVENANT NOT TO SUE.  In consideration of the benefits offered to
Executive, Executive will not sue Releasees on any of the released claims or on
any matters relating to his employment arising before the execution of this
Separation Agreement other than with respect to the Reserved Claims, including
but not limited to claims under the ADEA, or join as a party with others who may
sue Releasees on any such claims; provided, however, this paragraph will not bar
a challenge under the OWBPA to the enforceability of the waiver and the ADEA
Release set forth in this Separation Agreement, the Reserved Claims, or where
otherwise prohibited by law.  If Executive does not abide by this paragraph,
then (i) he will return all monies received under this Separation Agreement and
indemnify Releasees for all expenses incurred in defending the action, and (ii)
Releasees will be relieved of their obligations hereunder.


11.           RIGHT TO REVIEW.  The Company delivered this Separation Agreement,
containing the release language set forth in Sections 9 and 10, to Executive via
email to his legal counsel on May 28, 2015 (the “Notification Date”), and
informed him that it desires that he have adequate time and opportunity to
review and understand the consequences of entering into it.  With respect to the
ADEA Release, the Company advises Executive as follows: (i) Executive should
consult with his attorney prior to executing the Separation Agreement; and (ii)
Executive has 21 days from the Notification Date within which to consider the
ADEA Release.  Executive acknowledges and understands that he is not required to
use the entire 21-day review period and may execute and return this Separation
Agreement at any time before the 22nd day following the Notification Date.


12.           REVOCATION.  Executive may revoke his acceptance of and agreement
to the ADEA Release, and the special benefits provided in exchange for the ADEA
Release in Section 3 (Special Benefits for Release of ADEA Claims), during the
seven (7) day period immediately following his execution of this Separation
Agreement.  Executive’s release of ADEA claims and Section 3 of this Separation
Agreement will not become effective or enforceable until the revocation period
has expired. In the event that Executive revokes his acceptance of the ADEA
Release, the ADEA Release set forth herein shall be null and void, and Executive
shall not be entitled to any payment under Section 3 hereunder. All of the other
provisions of this Separation Agreement, however, shall remain in full force and
effect and will not be impacted by any such revocation. To revoke the ADEA
Release under this Separation Agreement, a written notice of revocation must be
delivered to:  Kenneth B. Lee, Chair of the Compensation Committee, POZEN Inc.,
and delivered to Hatteras Venture Partners, 280 S. Mangum, Suite 35, Durham,
NC   27701.
7

--------------------------------------------------------------------------------

13.           AGENCY CHARGES/INVESTIGATIONS.  Nothing in this Separation
Agreement shall prohibit Executive from filing a charge or participating in an
investigation or proceeding conducted by the U.S. Equal Employment Opportunity
Commission or other governmental agency with jurisdiction concerning the terms,
conditions and privileges of his employment; provided, however, that by signing
this Separation Agreement, Executive waives his right to, and shall not seek or
accept, any monetary or other relief of any nature whatsoever in connection with
any such charges, investigations or proceedings.
 
14.           NONDISPARAGEMENT.  Executive agrees that he shall not at any time
make, publish or communicate to any person or entity or in any public forum any
defamatory or disparaging remarks, comments or statements concerning the
Company, or any of its employees or officers, and existing and prospective
customers, suppliers, investors and other associated third parties, now or in
the future.  This Section 14 does not, in any way, restrict or impede Executive
from exercising protected rights to the extent that such rights cannot be waived
by agreement or from complying with any applicable law or regulation or a valid
order of a court of competent jurisdiction or an authorized government agency,
provided that such compliance does not exceed that required by the law,
regulation or order. Executive agrees to promptly provide written notice of any
such order to the CEO of the Company.
 
15.           DISCLAIMER OF LIABILITY.  Nothing in this Separation Agreement is
to be construed as either an admission of liability or admission of wrongdoing
on the part of either party, each of which denies any liabilities or wrongdoing
on its part.
 
16.           GOVERNING LAW. This Separation Agreement shall be governed by the
laws of North Carolina, without regard to its conflict of laws provisions and
the applicable provisions of federal law, including, but not limited to, the
ADEA and OWBPA.
 
17.           ENTIRE AGREEMENT.  Except as expressly provided herein, this
Separation Agreement:  (i) supersedes and cancels all other understandings and
agreements, oral or written, with respect to Executive’s employment with the
Company; (ii) supersedes all other understandings and agreements, oral or
written, between the parties with respect to the subject matter of this
Separation Agreement; and (iii) constitutes the sole agreement between the
parties with respect to this subject matter.  Each party acknowledges that:  (i)
no representations, inducements, promises or agreements, oral or written, have
been made by any party or by anyone acting on behalf of any party, which are not
embodied in this Separation Agreement; and (ii) no agreement, statement or
promise not contained in this Separation Agreement shall be valid.  No change or
modification of this Separation Agreement shall be valid or binding upon the
parties unless such change or modification is in writing and is signed by the
parties.
 
18.            SEVERABILITY; SEPARATE AND INDEPENDENT COVENANTS.  If any
portion, provision, or part of this Separation Agreement is held, determined, or
adjudicated by any court of competent jurisdiction to be invalid, unenforceable,
void, or voidable for any reason whatsoever, each such portion, provision, or
part shall be severed from the remaining portions, provisions, or parts of this
Separation Agreement, and such determination or adjudication shall not affect
the validity or enforceability of such remaining portions, provisions, or
parts.  The Company acknowledges and agrees that each of Executive’s covenants
in this Agreement or the Employment Agreement shall be construed for all
purposes to be separate and independent from any other covenant, whether in this
Separation Agreement or otherwise, and the existence of any claim by the Company
or any of its affiliates against Executive under this Separation Agreement, the
Employment Agreement or otherwise, will not excuse the Company’s breach of any
covenant contained in this Separation Agreement.
 
8

--------------------------------------------------------------------------------

19.           SECTION 409A OF THE INTERNAL REVENUE CODE.
 
(a)                Parties’ Intent. The parties intend that all payments or
benefits hereunder shall either qualify for an exemption from or comply with the
applicable rules governing  non-qualified deferred compensation under Section
409A of the Internal Revenue Code of 1986, as amended (the “Code”), and the
regulations thereunder (collectively, “Section 409A”) and all provisions of this
Separation Agreement shall be construed in a manner consistent with such
intention. If any provision of this Separation Agreement (or of any award of
compensation, including equity compensation or benefits) would cause Executive
to incur any additional tax or interest under Section 409A, the Company shall,
upon the specific request of Executive, use its reasonable business efforts to
in good faith reform such provision to be exempt from, or comply with, Code
Section 409A; provided, that to the maximum extent practicable, the original
intent and economic benefit to Executive and the Company of the applicable
provision shall be maintained, and the Company shall have no obligation to make
any changes that could create any material additional economic cost or loss of
material benefit to the Company. Notwithstanding the foregoing, the Company
shall have no liability with regard to any failure to comply with Section 409A.
 
(b)                Separation from Service.  A termination of employment or
separation from service shall not be deemed to have occurred for purposes of any
provision of this Separation Agreement providing for the payment of any amounts
or benefits that constitute nonqualified deferred compensation within the
meaning of Section 409A upon or following a termination of employment or
separation from service unless such termination also constitutes a “Separation
from Service” within the meaning of Section 409A and, for purposes of any such
provision of this Separation Agreement, references to a “termination,”
“termination of employment,” “separation from service” or like terms shall mean
Separation from Service.
 
(c)                Separate Payments.  Each installment payment required under
this Separation Agreement shall be considered a separate payment for purposes of
Section 409A.
 
(d)                Delayed Distribution to Specified Employees. If the Company
determines in accordance with Sections 409A and 416(i) of the Code and the
regulations promulgated thereunder, in the Company’s sole discretion, that a
delay in benefits provided under this Separation Agreement is necessary to
comply with Code Section 409A(A)(2)(B)(i) since Executive is a Specified
Employee thereunder, then any post separation payments and any continuation of
benefits or reimbursement of benefit costs provided by this Separation
Agreement, and not otherwise exempt from Section 409A, shall be delayed for a
period of six (6) months following the date of Executive’s separation from
service (the “409A Delay Period”).  In such event, any post separation payments
and the cost of any continuation of benefits provided under this Separation
Agreement that would otherwise be due and payable to Executive during the 409A
Delay Period shall not commence until, and shall be made to Executive in a lump
sum cash amount on the first business day after the date that is six (6) months
following Executive’s Separation from Service and in such event the initial
payment shall include a catch-up amount covering amounts that would otherwise
have been paid during the six-month period following Executive’s Separation from
Service.
9

--------------------------------------------------------------------------------

20.           OTHER TAXES.  Executive shall have sole responsibility for the
payment of any and all income taxes and/or excise taxes arising from or due on
account of any payment made or benefit provided by the Company under this
Separation Agreement.
 
21.           COUNTERPARTS.  This Separation Agreement may be executed in any
number of counterparts, each of which shall be deemed an original, and all of
which taken together shall constitute one and the same instrument.  Any party
hereto may execute this Separation Agreement by signing any such counterpart.
 
22.           WAIVER OF BREACH.  A waiver of any breach of this Separation
Agreement shall not constitute a waiver of any other provision of this
Separation Agreement or any subsequent breach of this Separation Agreement.
 
(Signature Page Follows)
 
10

--------------------------------------------------------------------------------

(Signature page to Separation Agreement)


IN WITNESS WHEREOF, the parties have entered into this Separation Agreement as
of the day and year written below.



 
POZEN INC.
      By:
 /s/ Kenneth B. Lee, Jr.
      Name:
Kenneth B. Lee, Jr.
      Title:
Lead Independent Director
      Date:
May 29, 2015
     
JOHN R. PLACHETKA
      By:
/s/ John R. Plachetka
      Date:
May 29, 2015

 
11

--------------------------------------------------------------------------------

EXHIBIT A
SEPARATION AND GENERAL RELEASE AGREEMENT


VOTING AGREEMENT


Accompanies this Agreement
 
1

--------------------------------------------------------------------------------

EXHIBIT B
SEPARATION AND GENERAL RELEASE AGREEMENT


FIRST SUPPLEMENTAL GENERAL RELEASE AGREEMENT
 
This First Supplemental General Release Agreement (the “First Supplemental
General Release Agreement”) is made and entered into by Pozen Inc. (the
“Company”) and John R. Plachetka (“Executive”).  Throughout the remainder of the
First Supplemental General Release Agreement, the Company and Executive may be
collectively referred to as “the parties.”


The parties executed a Separation and General Release Agreement (the “Separation
Agreement”) on May 29, 2015, under which Executive resigned from his employment
as the Chairman, Director, President, Chief Executive Officer and Chief
Scientific Officer of the Company.  Capitalized terms not defined in this First
Supplemental General Release Agreement shall have the definitions given to them
in the Separation Agreement.


As a condition of the Company’s agreement to the terms of the Separation
Agreement, Executive agreed to, among other things, execute this First
Supplemental General Release Agreement on or within five (5) days after the
Separation Date.


Executive represents that he has carefully read this entire First Supplemental
General Release Agreement, understands its consequences, and voluntarily enters
into it.
 
In consideration of the above and the mutual promises set forth in the
Separation Agreement, Executive and the Company agree as follows:
 
1.             SUPPLEMENTAL RELEASE.  In consideration of the benefits conferred
by the Separation Agreement, and pursuant to his obligation under Section 9(b)
of the Separation Agreement, EXECUTIVE (ON BEHALF OF HIMSELF, HIS FAMILY
MEMBERS, HEIRS, ASSIGNS, EXECUTORS AND OTHER REPRESENTATIVES) RELEASES THE
COMPANY AND ITS PAST, PRESENT AND FUTURE PARENTS, SUBSIDIARIES, AFFILIATES,
AND/OR THEIR PREDECESSORS, SUCCESSORS, ASSIGNS, AND THEIR PAST, PRESENT AND
FUTURE OFFICERS, DIRECTORS, EXECUTIVES, OWNERS, INVESTORS, SHAREHOLDERS,
ADMINISTRATORS, BUSINESS UNITS, EXECUTIVEBENEFIT PLANS (TOGETHER WITH ALL PLAN
ADMINISTRATORS, TRUSTEES, FIDUCIARIES AND INSURERS) AND AGENTS (“RELEASEES”)
FROM ALL CLAIMS AND WAIVES ALL RIGHTS KNOWN OR UNKNOWN, HE MAY HAVE OR CLAIM TO
HAVE IN EACH CASE RELATING TO HIS EMPLOYMENT WITH THE COMPANY, OR HIS SEPARATION
THEREFROM arising before the execution of the Supplemental General Release
Agreement, including but not limited to claims for:  (i) for discrimination,
harassment or retaliation arising under any federal, state or local laws, or the
equivalent applicable laws of a foreign country, prohibiting age (including but
not limited to claims under the Age Discrimination in Employment Act of 1967
(ADEA), as amended, and the Older Worker Benefit Protection Act of 1990
(OWBPA)), sex, national origin, race, religion, disability, veteran status or
other protected class discrimination, the Family and Medical Leave Act, as
amended (FMLA), harassment or retaliation for protected activity; (ii) for
compensation, commission payments, bonus payments and/or benefits including but
not limited to claims under the Fair Labor Standards Act of 1938 (FLSA), as
amended, the Employee Retirement Income Security Act of 1974, as amended
(ERISA), the Family and Medical Leave Act, as amended (FMLA), and similar
federal, state, and local laws, or the applicable laws of any foreign country;
(iii) under federal, state or local law, or the applicable laws of any foreign
country, of any nature whatsoever, including but not limited to constitutional,
statutory; and common law; (iv) under the Employment Agreement, and (v) for
attorneys’ fees.  Executive specifically waives his right to bring or
participate in any class or collective action against the Company.  Provided,
however, that this release does not apply to claims by Executive:   (aa) for
workers’ compensation benefits or unemployment benefits filed with the
applicable state agencies; (bb) for vested pension or retirement benefits
including under the Company’s 401(k) plan; (cc) to continuation coverage under
COBRA, or equivalent applicable law; (dd) to rights arising out of his ownership
of stock or options in the Company or its affiliates; (ee) to rights that cannot
lawfully be released by a private settlement agreement; or (ff) to enforce, or
for a breach of, the Separation Agreement occurring after execution of this
First Supplemental General Release Agreement (the “Reserved Claims”).  For the
purpose of implementing a full and complete release and discharge, Executive
expressly acknowledges that this First Supplemental General Release Agreement is
intended to include in its effect, without limitation, all claims which he does
not know or suspect to exist in his favor at the time of execution hereof, and
that this First Supplemental General Release Agreement contemplated the
extinguishment of any such claim or claims.
 
1

--------------------------------------------------------------------------------

2.             COVENANT NOT TO SUE.  In consideration of the benefits conferred
by the Separation Agreement, Executive will not sue Releasees any matters
relating to his employment arising before the execution of the First
Supplemental General Release Agreement (other than with respect to the Reserved
Claims), including but not limited to claims under the ADEA, or join as a party
with others who may sue Releasees on any such claims; provided, however, this
paragraph will not bar a challenge under the OWBPA to the enforceability of the
waiver and release of ADEA claims set forth in this First Supplemental General
Release Agreement, the Reserved Claims, or where otherwise prohibited by If
Executive does not abide by this paragraph, then (i) he will return all monies
received under the Separation Agreement and indemnify Releasees for all expenses
incurred in defending the action, and (ii) Releasees will be relieved of their
obligations under the Separation Agreement.


3.             RIGHT TO REVIEW.  The Company delivered to Executive via email
this First Supplemental General Release Agreement, containing the release
language set forth in Sections 1 and 2, or around May 28, 2015 (the
“Notification Date”) and informs him hereby that it desires that he have
adequate time and opportunity to review and understand the consequences of
entering into it.  Accordingly, the Company advises Executive as follows:



a. Executive should consult with his attorney prior to executing the First
Supplemental General Release Agreement; and




b. Executive has more than 21 days from the Notification Date within which to
consider whether to execute the First Supplemental General Release Agreement.

 
2

--------------------------------------------------------------------------------

Executive must return an executed copy of the First Supplemental General Release
Agreement to the Company within 5 days following the Separation Date under
Section 1of the Separation Agreement, but not before the Separation Date.  The
executed First Supplemental General Release Agreement should be returned to: 
Kenneth B. Lee, Chair of the Compensation Committee, POZEN Inc., and delivered
to Hatteras Venture Partners, 280 S. Mangum, Suite 35, Durham, NC   27701.
 
4.             REVOCATION.  Executive may revoke the First Supplemental General
Release Agreement during the seven (7) day period immediately following his
execution of it.  This First Supplemental General Release Agreement will not
become effective or enforceable until the revocation period has expired.  To
revoke this Supplemental General Release Agreement, a written notice of
revocation must be delivered to:  Kenneth B. Lee, Chair of the Compensation
Committee, POZEN Inc., and delivered to Hatteras Venture Partners, 280 S.
Mangum, Suite 35, Durham, NC   27701.


5.             AGENCY CHARGES/INVESTIGATIONS.  Nothing in this First
Supplemental General Release Agreement or in the Separation Agreement shall
prohibit Executive from filing a charge or participating in an investigation or
proceeding conducted by the U.S. Equal Employment Opportunity Commission or
other governmental agency with jurisdiction concerning the terms, conditions and
privileges of his employment; provided, however, that by signing this First
Supplemental General Release Agreement and the Separation Agreement, Executive
waives his right to, and shall not seek or accept, any monetary or other relief
of any nature whatsoever in connection with any such charges, investigations or
proceedings.


6.             DISCLAIMER OF LIABILITY.  Nothing in this First Supplemental
General Release Agreement or in the Separation Agreement is to be construed as
either an admission of liability or admission of wrongdoing on the part of
either party, each of which denies any liabilities or wrongdoing on its part.


7.             GOVERNING LAW. This First Supplemental General Release Agreement
shall be governed by the laws of North Carolina, without regard to its conflict
of laws provisions and the applicable provisions of federal law, including, but
not limited to, the ADEA and OWBPA.


8.             ENTIRE AGREEMENT.  Except for the Separation Agreement and as
expressly provided herein and therein, this First Supplemental General Release
Agreement:  (i) supersedes and cancels all other understandings and agreements,
oral or written, with respect to Executive’s employment with the Company; (ii)
supersedes all other understandings and agreements, oral or written, between the
parties with respect to the subject matter of the Separation Agreement; and
(iii) constitutes the sole agreement between the parties with respect to this
subject matter.  Each party acknowledges that:  (i) no representations,
inducements, promises or agreements, oral or written, have been made by any
party or by anyone acting on behalf of any party, which are not embodied in this
First Supplemental General Release Agreement or in the Separation Agreement; and
(ii) no agreement, statement or promise not contained in this Separation
Agreement shall be valid.  No change or modification of this First Supplemental
General Release Agreement or in the Separation Agreement shall be valid or
binding upon the parties unless such change or modification is in writing and is
signed by the parties.
 
3

--------------------------------------------------------------------------------

9.             SEVERABILITY.  If any portion, provision, or part of this First
Supplemental General Release Agreement is held, determined, or adjudicated by
any court of competent jurisdiction to be invalid, unenforceable, void, or
voidable for any reason whatsoever, each such portion, provision, or part shall
be severed from the remaining portions, provisions, or parts of this First
Supplemental General Release Agreement, and such determination or adjudication
shall not affect the validity or enforceability of such remaining portions,
provisions, or parts.


10.           COUNTERPARTS.  This First Supplemental General Release Agreement
may be executed in any number of counterparts, each of which shall be deemed an
original, and all of which taken together shall constitute one and the same
instrument.  Any party hereto may execute this First Supplemental General
Release Agreement by signing any such counterpart.


11.           WAIVER OF BREACH.  A waiver of any breach of this First
Supplemental General Release Agreement, the Second Supplemental General Release
Agreement or of the Separation Agreement shall not constitute a waiver of any
other provision of this First Supplemental General Release Agreement, the Second
Supplemental General Release Agreement or of the Separation Agreement or any
subsequent breach of such Agreements.


 [The remainder of this page intentionally left blank]
 
4

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, THE PARTIES HAVE ENTERED INTO THIS FIRST SUPPLEMENTAL
GENERAL RELEASE AGREEMENT AS OF THE DAY AND YEAR WRITTEN BELOW.
 
POZEN INC.
     
By:
     
Name:
     
Title:
     
Date:
     
JOHN R. PLACHETKA
     
By:
     
Date:

 
5

--------------------------------------------------------------------------------

EXHIBIT C
SEPARATION AND  GENERAL RELEASE AGREEMENT


SECOND SUPPLEMENTAL GENERAL RELEASE AGREEMENT
 
This Second Supplemental General Release Agreement (the “Second Supplemental
General Release Agreement”) is made and entered into by Pozen Inc. (the
“Company”) and John R. Plachetka (“Executive”).  Throughout the remainder of the
Separation Agreement, the Company and Executive may be collectively referred to
as “the parties.”


The parties executed a Separation and General Release Agreement (the “Separation
Agreement”) on May 29, 2015, under which Executive resigned from his employment
as the Chairman, Director, President, Chief Executive Officer and Chief
Scientific Officer of the Company.  Capitalized terms not defined in this Second
Supplemental General Release Agreement shall have the definitions given to them
in the Separation Agreement.


As a condition of the Company’s agreement to the terms of the Separation
Agreement, and in order to receive benefits due, if any, under Section 3(g) of
the Separation Agreement, Executive agreed to, among other things, execute this
Second Supplemental General Release Agreement on or within five (5) days after
the FDA has approved YOSPRALA™.


Executive represents that he has carefully read this entire Second Supplemental
General Release Agreement, understands its consequences, and voluntarily enters
into it.
 
In consideration of the above and the mutual promises set forth in the
Separation Agreement, Executive and the Company agree as follows:
 
1.             SUPPLEMENTAL RELEASE.  In consideration of the benefits conferred
by the Separation Agreement, and pursuant to his obligation under Section 9(c)
of the Separation Agreement, EXECUTIVE (ON BEHALF OF HIMSELF, HIS FAMILY
MEMBERS, HEIRS, ASSIGNS, EXECUTORS AND OTHER REPRESENTATIVES) RELEASES THE
COMPANY AND ITS PAST, PRESENT AND FUTURE PARENTS, SUBSIDIARIES, AFFILIATES,
AND/OR THEIR PREDECESSORS, SUCCESSORS, ASSIGNS, AND THEIR PAST, PRESENT AND
FUTURE OFFICERS, DIRECTORS, EXECUTIVES, OWNERS, INVESTORS, SHAREHOLDERS,
ADMINISTRATORS, BUSINESS UNITS, EXECUTIVEBENEFIT PLANS (TOGETHER WITH ALL PLAN
ADMINISTRATORS, TRUSTEES, FIDUCIARIES AND INSURERS) AND AGENTS (“RELEASEES”)
FROM ALL CLAIMS AND WAIVES ALL RIGHTS KNOWN OR UNKNOWN, HE MAY HAVE OR CLAIM TO
HAVE IN EACH CASE RELATING TO HIS EMPLOYMENT WITH THE COMPANY, OR HIS SEPARATION
THEREFROM arising before the execution of the Supplemental General Release
Agreement, including but not limited to claims for:  (i) for discrimination,
harassment or retaliation arising under any federal, state or local laws, or the
equivalent applicable laws of a foreign country, prohibiting age (including but
not limited to claims under the Age Discrimination in Employment Act of 1967
(ADEA), as amended, and the Older Worker Benefit Protection Act of 1990
(OWBPA)), sex, national origin, race, religion, disability, veteran status or
other protected class discrimination, the Family and Medical Leave Act, as
amended (FMLA), harassment or retaliation for protected activity; (ii) for
compensation, commission payments, bonus payments and/or benefits including but
not limited to claims under the Fair Labor Standards Act of 1938 (FLSA), as
amended, the Employee Retirement Income Security Act of 1974, as amended
(ERISA), the Family and Medical Leave Act, as amended (FMLA), and similar
federal, state, and local laws, or the applicable laws of any foreign country;
(iii) under federal, state or local law, or the applicable laws of any foreign
country, of any nature whatsoever, including but not limited to constitutional,
statutory; and common law; (iv) under the Employment Agreement, and (v) for
attorneys’ fees.  Executive specifically waives his right to bring or
participate in any class or collective action against the Company.  Provided,
however, that this release does not apply to claims by Executive:   (aa) for
workers’ compensation benefits or unemployment benefits filed with the
applicable state agencies; (bb) for vested pension or retirement benefits
including under the Company’s 401(k) plan; (cc) to continuation coverage under
COBRA, or equivalent applicable law; (dd) to rights arising out of his ownership
of stock or options in the Company or its affiliates; (ee) to rights that cannot
lawfully be released by a private settlement agreement; or (ff) to enforce, or
for a breach of, the Separation Agreement occurring after execution of this
Second supplemental General Release Agreement (the “Reserved Claims”).  For the
purpose of implementing a full and complete release and discharge, Executive
expressly acknowledges that this Second Supplemental General Release Agreement
is intended to include in its effect, without limitation, all claims which he
does not know or suspect to exist in his favor at the time of execution hereof,
and that this Second Supplemental General Release Agreement contemplated the
extinguishment of any such claim or claims.
 
1

--------------------------------------------------------------------------------

2.             COVENANT NOT TO SUE.  In consideration of the benefits conferred
by the Separation Agreement, Executive will not sue Releasees any matters
relating to his employment arising before the execution of the Second
Supplemental General Release Agreement (other than with respect to the Reserved
Claims), including but not limited to claims under the ADEA, or join as a party
with others who may sue Releasees on any such claims; provided, however, this
paragraph will not bar a challenge under the OWBPA to the enforceability of the
waiver and release of ADEA claims set forth in this Second Supplemental General
Release Agreement, the Reserved Claims, or where otherwise prohibited by If
Executive does not abide by this paragraph, then (i) he will return all monies
received under the Separation Agreement and indemnify Releasees for all expenses
incurred in defending the action, and (ii) Releasees will be relieved of their
obligations under the Separation Agreement.


3.             RIGHT TO REVIEW.  The Company delivered to Executive via email
this Second Supplemental General Release Agreement, containing the release
language set forth in Sections 1 and 2, or around May 28, 2015 (the
“Notification Date”) and informs him hereby that it desires that he have
adequate time and opportunity to review and understand the consequences of
entering into it.  Accordingly, the Company advises Executive as follows:



a. Executive should consult with his attorney prior to executing the Second
Supplemental General Release Agreement; and




b. Executive has more than 21 days from the Notification Date within which to
consider whether to execute the Second Supplemental General Release Agreement.

 
2

--------------------------------------------------------------------------------

Executive must return an executed copy of the Second Supplemental General
Release Agreement to the Company within 5 days following the date on which the
FDA has approved YOSPRALA™.   but not before such approval.  The executed Second
Supplemental General Release Agreement should be returned to:  Kenneth B. Lee,
Chair of the Compensation Committee, POZEN Inc., and delivered to Hatteras
Venture Partners, 280 S. Mangum, Suite 35, Durham, NC   27701.


4.             REVOCATION.  Executive may revoke the Second Supplemental General
Release Agreement during the seven (7) day period immediately following his
execution of it.  This Second Supplemental General Release Agreement will not
become effective or enforceable until the revocation period has expired.  To
revoke this Supplemental General Release Agreement, a written notice of
revocation must be delivered to:  Kenneth B. Lee, Chair of the Compensation
Committee, POZEN Inc., and delivered to Hatteras Venture Partners, 280 S.
Mangum, Suite 35, Durham, NC   27701.


5.             AGENCY CHARGES/INVESTIGATIONS.  Nothing in this Second
Supplemental General Release Agreement or in the Separation Agreement shall
prohibit Executive from filing a charge or participating in an investigation or
proceeding conducted by the U.S. Equal Employment Opportunity Commission or
other governmental agency with jurisdiction concerning the terms, conditions and
privileges of his employment; provided, however, that by signing this Second
Supplemental General Release Agreement and the Separation Agreement, Executive
waives his right to, and shall not seek or accept, any monetary or other relief
of any nature whatsoever in connection with any such charges, investigations or
proceedings.


6.             DISCLAIMER OF LIABILITY.  Nothing in this Second Supplemental
General Release Agreement or in the Separation Agreement is to be construed as
either an admission of liability or admission of wrongdoing on the part of
either party, each of which denies any liabilities or wrongdoing on its part.


7.             GOVERNING LAW. This Second Supplemental General Release Agreement
shall be governed by the laws of North Carolina, without regard to its conflict
of laws provisions and the applicable provisions of federal law, including, but
not limited to, the ADEA and OWBPA.


8.              ENTIRE AGREEMENT.  Except for the Separation Agreement and as
expressly provided herein and therein, this Second Supplemental General Release
Agreement:  (i) supersedes and cancels all other understandings and agreements,
oral or written, with respect to Executive’s employment with the Company; (ii)
supersedes all other understandings and agreements, oral or written, between the
parties with respect to the subject matter of the Separation Agreement; and
(iii) constitutes the sole agreement between the parties with respect to this
subject matter.  Each party acknowledges that:  (i) no representations,
inducements, promises or agreements, oral or written, have been made by any
party or by anyone acting on behalf of any party, which are not embodied in this
Second Supplemental General Release Agreement or in the Separation Agreement;
and (ii) no agreement, statement or promise not contained in this Separation
Agreement shall be valid.  No change or modification of this Second Supplemental
General Release Agreement or in the Separation Agreement shall be valid or
binding upon the parties unless such change or modification is in writing and is
signed by the parties.
 
3

--------------------------------------------------------------------------------

9.             SEVERABILITY.  If any portion, provision, or part of this Second
Supplemental General Release Agreement is held, determined, or adjudicated by
any court of competent jurisdiction to be invalid, unenforceable, void, or
voidable for any reason whatsoever, each such portion, provision, or part shall
be severed from the remaining portions, provisions, or parts of this Second
Supplemental General Release Agreement, and such determination or adjudication
shall not affect the validity or enforceability of such remaining portions,
provisions, or parts.


10.          COUNTERPARTS.  This Second Supplemental General Release Agreement
may be executed in any number of counterparts, each of which shall be deemed an
original, and all of which taken together shall constitute one and the same
instrument.  Any party hereto may execute this Second Supplemental General
Release Agreement by signing any such counterpart.


11.          WAIVER OF BREACH.  A waiver of any breach of this Second
Supplemental General Release Agreement, the First Supplemental General Release
Agreement or of the Separation Agreement shall not constitute a waiver of any
other provision of this Second Supplemental General Release Agreement, the First
Supplemental General Release Agreement or of the Separation Agreement or any
subsequent breach of such Agreements.


[The remainder of this page intentionally left blank]
 
4

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, THE PARTIES HAVE ENTERED INTO THIS SECOND SUPPLEMENTAL
GENERAL RELEASE AGREEMENT AS OF THE DAY AND YEAR WRITTEN BELOW.
 

 
POZEN INC.
       
By:
         
Name:
         
Title:
         
Date:
         
JOHN R. PLACHETKA
       
By:
         
Date:
 

 
 
5

--------------------------------------------------------------------------------